Exhibit 10(j)

EXECUTION COPY

U.S. $1,000,000,000

TERM LOAN AGREEMENT

Dated as of March 4, 2016

Among

XEROX CORPORATION

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.

BNP PARIBAS

CITIBANK, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

GOLDMAN SACHS BANK USA

and

MIZUHO BANK, LTD.

as Syndication Agents

and

JPMORGAN CHASE BANK, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BNP PARIBAS SECURITIES CORP.

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE SECURITIES (USA) LLC

GOLDMAN SACHS BANK USA

and

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     1      

SECTION 1.01. Certain Defined Terms

     1      

SECTION 1.02. Computation of Time Periods

     19      

SECTION 1.03. Accounting Terms

     19   

ARTICLE II

     20      

SECTION 2.01. The Advances

     20      

SECTION 2.02. Making the Advances

     20      

SECTION 2.03. [Reserved]

     21      

SECTION 2.04. Fees

     21      

SECTION 2.05. Termination or Reduction of the Commitments

     21      

SECTION 2.06. Repayment of Advances

     22      

SECTION 2.07. Interest on Advances

     23      

SECTION 2.08. Interest Rate Determination

     23      

SECTION 2.09. Optional Conversion of Advances

     24      

SECTION 2.10. Prepayments of Advances

     25      

SECTION 2.11. Increased Costs

     25      

SECTION 2.12. Illegality

     26      

SECTION 2.13. Payments and Computations

     27      

SECTION 2.14. Taxes

     28      

SECTION 2.15. Sharing of Payments, Etc.

     30      

SECTION 2.16. Evidence of Debt

     31      

SECTION 2.17. Use of Proceeds

     31      

SECTION 2.18. [Reserved]

     32      

SECTION 2.19. [Reserved]

     32   



--------------------------------------------------------------------------------

  

SECTION 2.20. Defaulting Lenders

     32      

SECTION 2.21. Mitigation Obligations; Replacement of Lenders

     33   

ARTICLE III

     34      

SECTION 3.01. Conditions Precedent to Effectiveness

     34      

SECTION 3.02. [Reserved]

     35      

SECTION 3.03. Conditions Precedent to Each Borrowing and Extension Election.

     35      

SECTION 3.04. Determinations Under Section 3.01

     36   

ARTICLE IV

     36      

SECTION 4.01. Representations and Warranties of the Borrower

     36   

ARTICLE V

     38      

SECTION 5.01. Affirmative Covenants

     38      

SECTION 5.02. Negative Covenants

     42      

SECTION 5.03. Financial Covenants

     46   

ARTICLE VI

     47      

SECTION 6.01. Events of Default

     47   

ARTICLE VII

     49      

SECTION 7.01. Appointment and Authority

     49      

SECTION 7.02. Rights as a Lender

     49      

SECTION 7.03. Exculpatory Provisions

     50      

SECTION 7.04. Reliance by Agent

     51      

SECTION 7.05. Indemnification

     51      

SECTION 7.06. Delegation of Duties

     51      

SECTION 7.07. Resignation of Agent

     52      

SECTION 7.08. Non-Reliance on Agent and Other Lenders.

     53      

SECTION 7.09. No Other Duties, etc.

     53   

 

2



--------------------------------------------------------------------------------

ARTICLE IX

     53      

SECTION 8.01. Amendments, Etc.

     53      

SECTION 8.02. Notices, Etc.

     54      

SECTION 8.03. No Waiver; Remedies

     55      

SECTION 8.04. Costs and Expenses

     55      

SECTION 8.05. Right of Set-off

     57      

SECTION 8.06. Binding Effect

     57      

SECTION 8.07. Assignments and Participations

     57      

SECTION 8.08. Confidentiality

     61      

SECTION 8.09. [Reserved]

     62      

SECTION 8.10. Governing Law

     62      

SECTION 8.11. Execution in Counterparts

     62      

SECTION 8.12. [Reserved]

     62      

SECTION 8.13. Jurisdiction, Etc.

     62      

SECTION 8.14. Patriot Act Notice

     62      

SECTION 8.15. No Fiduciary Duties

     63      

SECTION 8.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     63      

SECTION 8.17. Waiver of Jury Trial

     1   

 

Schedules

Schedule I - Commitments

Schedule 5.02(a) - Existing Liens

 

3



--------------------------------------------------------------------------------

Exhibits

Exhibit A

   -   

Form of Note

Exhibit B

   -   

Form of Notice of Borrowing

Exhibit C

   -   

Form of Assignment and Assumption

Exhibit D-1

   -   

Form of Opinion of Counsel for the Borrower

Exhibit D-2

   -   

Form of Opinion of General Counsel of the Borrower

 

4



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

Dated as of March 4, 2016

XEROX CORPORATION, a New York corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
Schedule I hereto, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), BANK OF AMERICA,
N.A., BNP PARIBAS, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH.
GOLDMAN SACHS BANK USA and MIZUHO BANK, LTD., as syndication agents, and
JPMORGAN, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA)
LLC, GOLDMAN SACHS BANK USA and MIZUHO BANK, LTD., as Joint Lead Arrangers and
Joint Bookrunners, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
Person or is a director of such Person.

“Agent Parties” has the meaning specified in Section 8.02(d)(ii).

“Agent’s Account” means the account of the Agent maintained by the Agent at
JPMorgan at its office at 500 Stanton Christiana Road, Newark, DE 19713, Account
No. 9008113381H3883 (ABA: 021000021), Attention: Loan and Agency Services Group,
or such other account of the Agent as is designated in writing from time to time
by the Agent to the Borrower and the Lenders for such purpose.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurodollar Rate
Advances     Applicable Margin for
Base Rate Advances  

Level 1

BBB/Baa2/BBB or better

     1.250 %      0.250 % 

Level 2

BBB-/Baa3/BBB-

     1.500 %      0.500 % 

Level 3

BB+/Ba1/BB+ or below

     1.750 %      0.750 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Percentage  

Level 1

BBB/Baa2/BBB or better

     0.150 % 

Level 2

BBB-/Baa3/BBB-

     0.200 % 

Level 3

BB+/Ba1/BB+ or below

     0.300 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

2



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by JPMorgan in New York, New York,
from time to time, as JPMorgan’s prime rate (the “Prime Rate”);

(b)  1⁄2 of 1% above the Federal Funds Rate; and

(c) the Eurodollar Rate for Dollars for a one month Interest Period (“One Month
LIBOR”) on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day; provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders.

“Borrowing Minimum” means $100,000,000.

“Borrowing Multiple” means $1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if
such Lender has entered into an Assignment and Assumption, the Dollar amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.05. As of
the Effective Date, the aggregate amount of the Commitments is $1,000,000,000.

“Communications” has the meaning specified in Section 8.02(d)(ii).

“Company Information” has the meaning specified in Section 8.08.

 

3



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense, (b)
income tax expense, (c) depreciation expense, (d) amortization expense, and (e)
any losses or expenses from any unusual, extraordinary or otherwise
non-recurring items, including but not limited to (i) aggregate foreign exchange
losses included in “other expense” and (ii) losses from minority interest, and
minus (x) Consolidated Interest Income and (y) the sum of the amounts for such
period of any income tax benefits and any income or gains from any unusual,
extraordinary or otherwise non-recurring items, including but not limited to (i)
aggregate foreign exchange gains included in “other income” and (ii) income from
minority interest; in each case determined on a Consolidated basis for the
Borrower and its Subsidiaries and in the case of items (a) through (e) and items
(x) and (y), to the extent such amounts were included in the calculation of net
income. For the purposes of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any Subsidiary shall have made an acquisition
or a disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such acquisition or disposition, as the
case may be, occurred on the first day of such period.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, interest expense (including equipment
financing interest) for such period, determined in accordance with GAAP.

“Consolidated Interest Income” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, interest, fees and other income, arising
from investments in cash and cash equivalents, included in Consolidated net
income for such period, determined in accordance with GAAP.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than current trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable in the ordinary course
of business) with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as

 

4



--------------------------------------------------------------------------------

lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, letters of credit or similar
bank guarantees (other than bankers’ acceptances, letters of credit or similar
bank guarantees issued in support of trade), (g) all Debt of others referred to
in clauses (a) through (f) above or clause (h) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, with the
primary intent and purpose of such Person being to enable the debtor to make
payment of such Guaranteed Debt or to assure the holder of such Guaranteed Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered), with the primary
intent and purpose of such Person being to enable the debtor to make payment of
such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, or (4) where the primary intent and purpose of such Person is to otherwise
assure a creditor against loss (but, in each case, only to the extent so assured
or guaranteed), and (h) all Debt referred to in clauses (a) through (g) above
(including Guaranteed Debt) secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

“Debt for Borrowed Money” means all items that, in accordance with GAAP, would
be classified as debt on the Borrower’s Consolidated balance sheet, provided,
that notwithstanding the treatment thereof under GAAP, “Debt for Borrowed Money”
shall exclude (without duplication) (a) any Preferred Stock outstanding on the
Effective Date and (b) any amount shown on such balance sheet in respect of any
securities issued on or prior to Effective Date that are Qualified Equity
Securities on such date of determination.

“Default” means any Event of Default or any event that, unless cured or waived,
would constitute an Event of Default but for the requirement hereunder that
notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(d), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s

 

5



--------------------------------------------------------------------------------

determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), (iii)
any Lender that has defaulted on its funding obligations under other loan
agreements or credit agreements generally under which it has commitments to
extend credit or that has notified, or whose Parent Company has notified, the
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under loan agreements or credit
agreements generally, (iv) any Lender that has, for three or more Business Days
after written request of the Agent or the Borrower, failed to confirm in writing
to the Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Agent’s and the Borrower’s receipt
of such written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company; provided that a Lender Insolvency Event shall not be deemed
to occur with respect to a Lender or its Parent Company solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a governmental authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.20(d)) upon notification of such
determination by the Agent to the Borrower and the Lenders.

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed either in writing by the Borrower to the Agent and the
Lenders or in any filing made with the SEC, in each case prior to the Effective
Date.

“Disqualified Equity Securities” means that portion of any Equity Interest
(other than such Equity Interest that is solely redeemable, or at the election
of the Borrower (not subject to any condition), may be redeemed, with Qualified
Equity Securities) which, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable at the option of the
holder thereof), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof on or prior to the Maturity Date.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire, or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Agent.

 

6



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary of the Borrower organized under the
laws of a jurisdiction inside the United States.

“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial
interpretation relating to pollution or protection of the environment or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

 

7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire, or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (i) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters Screen

 

8



--------------------------------------------------------------------------------

LIBOR01 Page (or any successor page or other relevant Reuters Screen page) as
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period by (ii) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period; provided that if
the Eurodollar Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means, with respect to any Lender and the Agent, or any other
recipient of a payment made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income or net profits (however denominated), or taxes imposed in lieu of such
income or franchise taxes, by the United States, or by the jurisdiction under
the laws of which such Lender, such Lender’s Applicable Lending Office or the
Agent (as the case may be) is organized or any political subdivision thereof,
(b) any branch profits taxes imposed by the United States or any similar tax or
capital tax imposed by any other jurisdiction described in clause (a), (c) in
the case of a Lender organized under the laws of a jurisdiction outside the
United States, any withholding tax imposed on any such payment by the United
States to the extent that it is determined on the basis of laws in effect and
tax rates applicable to such Lender at the time such Lender becomes a party to
this Agreement (or designates a new Applicable Lending Office) or is
attributable to such Lender’s failure to comply with Section 2.14(e) or Section
2.14(g), except to the extent that such Lender, or its assignor, if any, was
entitled, at the time of designation of a new Applicable Lending Office or
assignment, as applicable, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a) (it being understood
and agreed, for the avoidance of doubt, that any withholding tax imposed on such
a Lender as a result of a change in law or regulation or interpretation thereof
occurring after the time such Lender became a party to this Agreement shall not
be an Excluded Tax) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

9



--------------------------------------------------------------------------------

“Extended Maturity Date” has the meaning specified in Section 2.06.

“Extension Election” has the meaning specified in Section 2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto, any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate on overnight federal
funds transactions with members of the Federal Reserve System as determined in
such manner as the Federal Reserve Bank of New York shall set forth on its
public website from time to time, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the quotation for such day on such a transaction received by the
Agent from a federal funds broker of recognized standing selected by it;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Finance SPE” means (a) any Receivables SPE and (b) any Subsidiary that (i) is a
special purpose financing vehicle, (ii) was created solely for the purpose of
facilitating the incurrences of Debt or issuances of Equity Interests by the
Borrower or any Subsidiary, (iii) has no business other than the facilitation of
such incurrence or issuance and activities incidental thereto and (iv) is
capitalized with an amount not materially more than the cash proceeds received
by such Finance SPE from such transaction, provided that such transaction does
not constitute or create Debt secured by a Lien that is prohibited by
Section 5.02(a).

“Financial Officer” means the chief financial officer or treasurer of the
Borrower.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fitch” means Fitch, Inc.

“Foreign Jurisdiction” has the meaning specified in Section 2.14(g).

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction outside the United States.

“Fuji Xerox” means Fuji Xerox Co., Limited.

 

10



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Debt” has the meaning specified in the definition of “Debt”.

“Guarantor” means any Domestic Subsidiary that has or is required to execute and
deliver the guaranty described in Section 5.01(j) hereof.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any applicable Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Initial GAAP” has the meaning specified in Section 1.03.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months as the Borrower may, upon
notice received by the Agent not later than 12:00 noon (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

11



--------------------------------------------------------------------------------

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IP Company” has the meaning specified in Section 5.02(f).

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
adjudicated as, or determined by any governmental authority having regulatory
authority over such Person or its assets to be, insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, (b) such Lender or its Parent Company is the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) such Lender or
its Parent Company has become the subject of a Bail-In Action.

“Lenders” means each Initial Lender and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property, it being
understood that a license or assignment of intellectual property not securing
Debt, a lease or sublease of assets to another Person or the filing of a
precautionary financing statement (or similar filing) in connection with an
operating lease or consignment does not constitute a “Lien”.

“Material Adverse Change” means any material adverse change in the business,
assets, operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrower to
perform its monetary obligations under this Agreement or any Note.

 

12



--------------------------------------------------------------------------------

“Material Subsidiary” means any Wholly-Owned Subsidiary of the Borrower that as
of the end of the most recently completed Fiscal Quarter had Consolidated net
worth of $100,000,000 or more, provided, however, that any change in a Person’s
status as a Material Subsidiary shall become effective as of the date of
delivery of the financial statements for such Fiscal Quarter (or, in the case of
the last Fiscal Quarter of a Fiscal Year, such Fiscal Year) pursuant to Section
5.01(i).

“Maturity Date” means the earlier of (a) that date that is 364 days after the
Effective Date or (b) the date of the closing of the Spin-Off.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means the excess of (i) the sum of the cash and cash
equivalents received without restriction or limitation in connection with the
issuance or incurrence of any Debt for Borrowed Money of, or the issuance of any
equity securities by, the Borrower or any of its Subsidiaries after the date
hereof over (ii) the investment banking fees, underwriting discounts and
commissions or other similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or any of its
Subsidiaries in connection with such issuance or incurrence to the extent such
amounts were not deducted in determining the amount referred to in clause (i).

“Non-Approving Lender” has the meaning specified in Section 2.21(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

13



--------------------------------------------------------------------------------

“One Month LIBOR” has the meaning specified in the definition of “Base Rate”.

“Other Taxes” has the meaning specified in Section 2.14(b).

“PARC” means Palo Alto Research Center, Incorporated, a Delaware corporation.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning specified in Section 8.07(d).

“Participant Register” has the meaning specified in Section 8.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b)
hereof; (b) Liens imposed by law, such as warehouseman’s, landlord’s,
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business; (c) pledges or
deposits and other Liens arising or otherwise to secure obligations under
workers’ compensation, unemployment insurance and other social security laws or
regulations or similar legislation or to secure public or statutory obligations
or to secure payments of workers’ compensation or unemployment insurance; (d)
easements, rights of way and other encumbrances on title to real property that
do not secure Debt; (e) deposits or other Liens to secure the performance of
bids, contracts (other than for Debt), leases, statutory obligations,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, or to secure surety and appeal bonds and other
obligations of a like nature; (f) liens arising from judgments or awards not
otherwise constituting an Event of Default; (g) security given in the ordinary
course of business consistent with past practice to any public utility or
governmental authority or in favor of a prime contractor under a government
contract in connection with the operation of the business, other than security
for borrowed money; and (h) deposits securing letters of credit or similar
instruments issued in support of any obligation referred to in clauses (a)
through (g) above.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

14



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 8.02(d)(i).

“Post-Petition Interest” has the meaning specified in Section 7.05.

“Preferred Stock” of any Person shall mean capital stock or other ownership
interests of or in such Person of any class or classes (however designated) that
ranks prior, as to the payment of dividends and/or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to shares of capital stock or other ownership interests of or in
any other class of such person.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 3 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if only two of S&P, Moody’s and Fitch shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the higher rating unless there is a split in such ratings of
more than one level, in which case the level that is one level higher than the
lower such ratings shall apply, (d) if all three have established ratings and
the ratings established by S&P, Moody’s and Fitch shall fall within two
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the rating assigned by two of such agencies, or if the ratings
established by S&P, Moody’s and Fitch shall fall within three different levels,
the Applicable Margin and the Applicable Percentage shall be based upon the
middle rating; (e) if any rating established by S&P, Moody’s or Fitch shall be
changed (other than as a result of a change in the basis of such rating or the
rating system of such agency), such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change and ending on the date immediately preceding the effective date of the
next such change; and (f) if S&P, Moody’s or Fitch shall change the basis or
system on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be or, if
there is no equivalent or such change would otherwise result in a change in the
Applicable Margin or Applicable Percentage, the Borrower and the Lenders shall
negotiate in good faith to amend this definition or the definitions of
“Applicable Margin” or “Applicable Percentage” to reflect such changed rating
system or ratings basis and, pending the effectiveness of any such amendment,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the ratings of the other rating agencies (or, if the circumstances
referred to in this clause (f) shall affect all such agencies, the ratings most
recently in effect prior to such changes).

 

15



--------------------------------------------------------------------------------

“Qualified Equity Securities” means any Equity Interest that is not Disqualified
Equity Securities.

“Qualified Receivables Transaction” means any transaction or arrangement or
series of transactions or arrangements entered into by the Borrower or any of
its Subsidiaries in order to monetize or otherwise finance, or as a result of
which it may receive earlier than otherwise due amounts that will become
receivables or be earned in the future in respect of, a discrete pool (which may
be fixed or revolving) of Receivables, leases or other financial assets
including financing contracts and any transaction or arrangement that is not a
sale or transfer but pursuant to and by virtue of which a Person succeeds to,
and becomes entitled to, the rights under or in respect of such Receivables,
leases or other financial assets (in each case whether now existing or arising
in the future), and which may include a Lien on (a) Receivables, (b) deposit or
other accounts (and the funds or investments from time to time credited thereto)
established in connection with a Qualified Receivables Transaction to secure
obligations of the Borrower or any Subsidiary arising in connection with or
otherwise related to such transaction, (c) any promissory note issued by the
Borrower or any Subsidiary evidencing the repayment of amounts directly or
indirectly distributed to the Borrower or any Subsidiary from any such accounts
and (d) any assets of or Equity Interests in each and any Receivables SPE used
to facilitate such transaction, provided that such transaction or arrangement
does not constitute or create Debt secured by a Lien that is prohibited by
Section 5.02(a).

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Commitments at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the aggregate
amount of all Commitments as in effect immediately prior to such termination).

“Receivables” means “accounts” (as such term is defined in the Uniform
Commercial Code as in effect from time to time in the State of New York (or, if
by reason of mandatory provisions of law, the Uniform Commercial Code as in
effect in a jurisdiction other than New York) or the Personal Property Security
Act in effect in each of the provinces or territories in Canada (other than
Quebec) to the extent applicable), including the proceeds of inventory to the
extent it also constitutes an account), “claims” as such term is defined in the
Civil Code of Quebec to the extent applicable, book debts and any other existing
or hereafter arising accounts receivable, lease receivables, finance
receivables, service receivables and supply receivables and any property or
assets (including equipment, inventory, software, leases and servicing
contracts) related thereto.

“Receivables SPE” means a Subsidiary that is a special purpose entity that (a)
borrows against Receivables or purchases, leases or otherwise acquires
Receivables or sells, disposes, assigns, leases, conveys or otherwise transfers
Receivables to one or more third party purchasers or another Receivables SPE in
connection with a Qualified

 

16



--------------------------------------------------------------------------------

Receivables Transaction or (b) engages in other activities that are necessary or
desirable to effectuate the activities described in the definitions of Qualified
Receivables Transaction or Third-Party Vendor Financing Program, or (c) is
established or then used solely for the purpose of, and has no business other
than, owning a Receivables SPE, servicing Receivables owned by a Receivables
SPE, owning or holding title to the property or assets giving rise to such
Receivables or any activities incidental thereto (including those described in
the definitions of Qualified Receivables Transaction or Third-Party Vendor
Financing Program).

“Register” has the meaning specified in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 7.07.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments; provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Commitments of such Lender at
such time.

“Resignation Effective Date” has the meaning specified in Section 7.07.

“Responsible Officers” means the chief executive officer, any Financial Officer,
the controller and the general counsel of the Borrower.

“Revolving Credit Agreement” means the Borrower’s Amended and Restated Credit
Agreement dated as of March 18, 2014 with the lenders parties thereto and
Citibank, N.A., as administrative agent, as amended, amended and restated or
otherwise modified from time to time.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of

 

17



--------------------------------------------------------------------------------

the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“SEC” means Securities and Exchange Commission.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Spin-Off” means the distribution, on a pro rata basis, by the Borrower to the
Borrower’s shareholders of an amount of shares representing control (as defined
in Section 368(c) of the Internal Revenue Code) of Spin-Co.

“Spin-Co” means a wholly-owned subsidiary that holds, directly or through its
subsidiaries, the Borrower’s business process outsourcing business.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, or other business entity of which (or in which) (a)
more than 50% of the issued and outstanding capital stock, securities or other
ownership interests having ordinary voting power or (b) in the case of a
partnership, more than 50% of the partnership interests, are, in each case, at
the time directly or indirectly owned or Controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto.

“Termination Date” means the earlier of (a) April 1, 2016 or (b) the date of
termination in whole of the Commitments pursuant to Section 2.05(a) or 6.01 or
(c) as to any Lender who becomes a Defaulting Lender, the date of termination of
such Defaulting Lender’s Commitment pursuant to Section 2.05(b).

“Third-Party Vendor Financing Program” means each and any arrangement by the
Borrower or any Subsidiary of third-party vendor financing directly or
indirectly for customers of the Borrower and its Subsidiaries, including (a) the
sale of a financing business, (b) sales, dispositions, assignments, leases,
licenses, conveyances or other transfers of all or any portion of the business
of, and assets relating to the business of, providing billing, collection and
other services in respect of finance, lease and other Receivables, (c) Qualified
Receivables Transactions and (d) other arrangements for the indirect financing
of Receivables wherein a third-party financier makes loans to Subsidiaries that
are Finance SPEs in respect of Receivables generated by the Borrower and its
Subsidiaries, whether generated prior to or during such arrangements and whether
the relevant transaction is treated as on or off the Borrower’s consolidated
balance sheet.

 

18



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the aggregate principal amount of all
Advances made by such Lender and outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of the Borrower in
which more than 80% (90% in the case of PARC) of the Equity is at such time
directly or indirectly owned by the Borrower, provided, however, that
“Wholly-Owned Subsidiary” shall not include any Finance SPE.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”),
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements referred to in
Section 4.01(e) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth in Section 5.03, the Borrower shall
give prompt notice of such change to the Agent and the Lenders, (b) if the
Borrower notifies the Agent that the Borrower requests an amendment of any
provision hereof to eliminate the effect of any change in GAAP (or the
application thereof) from Initial GAAP (or if the Agent or the Required Lenders
request an amendment of any provision hereof for such purpose), regardless of
whether such notice is given before or after such change in GAAP (or the
application thereof), then such provision shall be applied on the basis of
generally accepted accounting principles as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 133 and 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

 

19



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an amount not to exceed such Lender’s Unused Commitment.
Each Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Once prepaid or repaid, the Advances hereunder may not be
reborrowed.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 12:00 noon (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 12:00 noon (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier or email. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier or email in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Eurodollar Rate Advances and before 2:00 P.M. (New York City time) on the date
of such Borrowing, in the case of a Borrowing consisting of Base Rate Advances,
make available for the account of its Applicable Lending Office to the Agent at
the applicable Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing. After the Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Agent will make such
funds available to the Borrower requesting the Borrowing at the Agent’s address
referred to in Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than ten separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss (excluding loss of anticipated profits), cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

 

20



--------------------------------------------------------------------------------

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and the Borrower agrees to repay to the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to the Advances comprising such Borrowing
and (B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, the higher of (A) the Federal Funds Rate or (B)
the cost of funds incurred by the Agent in respect of such amount. If such
Lender shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. [Reserved].

SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee on the aggregate amount of such
Lender’s Unused Commitment from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Assumption
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable on the Termination Date, provided that no
Defaulting Lender shall be entitled to receive any commitment fee (and the
Borrower shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional Ratable
Termination or Reduction. The Borrower shall have the right, upon at least two
Business Days’ notice to the Agent, to terminate in whole or permanently reduce
ratably in part the Unused Commitments of the Lenders, provided, however, that
each partial reduction shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.

(b) Non-Ratable Reduction. The Borrower shall have the right, at any time, upon
at least ten Business Days’ notice to a Defaulting Lender (with a copy to the
Agent), to terminate in whole such Lender’s Commitments. Such termination shall
be effective, (x) with

 

21



--------------------------------------------------------------------------------

respect to such Lender’s Unused Commitment, on the date set forth in such
notice, provided, however, that such date shall be no earlier than ten Business
Days after receipt of such notice and (y) with respect to each Advance
outstanding to such Lender, in the case of Base Rate Advances, on the date set
forth in such notice and, in the case of Eurodollar Rate, on the last day of the
then current Interest Period relating to such Advance. Upon termination of a
Lender’s Commitments under this Section 2.05(b), the Borrower will pay or cause
to be paid all principal of, and interest accrued to the date of such payment
on, Advances owing to such Lender and pay any accrued commitment fees payable to
such Lender pursuant to the provisions of Section 2.04, and all other amounts
payable to such Lender hereunder (including, but not limited to, any increased
costs or other amounts owing under Section 2.11 and any indemnification for
Taxes under Section 2.14); and upon such payments, the obligations of such
Lender hereunder shall, by the provisions hereof, be released and discharged;
provided, however, that such Lender’s rights under Sections 2.11, 2.14 and 8.04,
and its obligations under Section 7.05 shall survive such release and discharge
as to matters occurring prior to such date. The aggregate amount of the
Commitments of the Lenders once reduced pursuant to this Section 2.05(b) may not
be reinstated; provided, further, however, that if pursuant to this Section
2.05(b), the Borrower shall pay to a Defaulting Lender any principal of, or
interest accrued on, the Advances owing to such Defaulting Lender, then the
Borrower shall either (x) confirm to the Agent that the conditions set forth in
Section 3.03(a) are met on and as of such date of payment or (y) pay or cause to
be paid a ratable payment of principal and interest to all Lenders who are not
Defaulting Lenders.

(c) The Commitments shall be automatically and permanently reduced on each date
of receipt of (x) any Net Cash Proceeds by the Borrower or any of its
Subsidiaries in connection with the Spin-Off, and (y) any other Net Cash
Proceeds (other than the proceeds of (A) any borrowing under the Revolving
Credit Agreement or (B) commercial paper, in each case made in the ordinary
course of business) received by the Borrower in excess of $1,000,000,000, by an
amount equal to the amount of such Net Cash Proceeds (or, in the case of clause
(y) above, in the amount of such excess); provided that each such reduction of
the Commitments shall be made ratably among the Lenders.

SECTION 2.06. Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of each Lender on the Maturity Date the aggregate principal
amount of the Advances made to it by such Lender and then outstanding; provided,
however, that notwithstanding the foregoing and pursuant to the exercise of the
rights of the Borrower pursuant to the next succeeding sentence, the Borrower
shall repay such amounts to the Agent for the account of each Lender on the
Extended Maturity Date. The Borrower may, upon not less than five Business Days’
notice to the Agent, elect (the “Extension Election”) to extend the Maturity
Date (as determined by clause (a) of the definition thereof) to the date that is
three months after the Maturity Date (such later date is the “Extended Maturity
Date”); provided, that the Extension Election may not be exercised unless (i)
the applicable conditions in Section 3.03 are satisfied on the date of notice of
the Extension Election and on the Maturity Date and (ii) the Borrower shall have
paid to the Agent for the account of the Lenders a fee equal to 0.25% of the
aggregate principal amount of the Advances outstanding on the Maturity Date.

 

22



--------------------------------------------------------------------------------

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) Base Rate in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full plus (y) the Applicable
Margin in effect from time to time.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent shall, upon the request of the
Required Lenders, require the Borrower to pay interest (“Default Interest”) on
(i) the overdue principal amount of each Advance owing to each Lender, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii)
to the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to clause (a)(i) above; provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then-existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

23



--------------------------------------------------------------------------------

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, be Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

(f) If Reuters Screen LIBOR01 Page (or any successor page) is unavailable for
any Eurodollar Rate Advance,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance (or
if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion in
the case of a Conversion to Eurodollar Rate Advances and not later than
11:00 A.M. (New York City time) on the date of the proposed Conversion in the
case of a Conversion to Base Rate Advances and subject to the provisions of
Sections 2.08, 2.12 and 8.04(c), Convert all Advances of one Type comprising the
same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

24



--------------------------------------------------------------------------------

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 12:00 noon (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $10,000,000 or a Borrowing Multiple in excess thereof,
and (y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c).

(b) Mandatory. (i) The Borrower shall, on the date of receipt of (x) any Net
Cash Proceeds by the Borrower or any of its Subsidiaries in connection with the
Spin-Off, and (y) any other Net Cash Proceeds (other than the proceeds of (A)
any borrowing under the Revolving Credit Agreement or (B) commercial paper, in
each case made in the ordinary course of business) in excess of $1,000,000,000,
prepay an aggregate principal amount of the Advances comprising part of the same
Borrowings in an amount equal to the amount of such Net Cash Proceeds (or, in
the case of clause (y) above, in the amount of such excess).

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c). The
Agent shall give prompt notice of any prepayment required under this Section
2.10(b) to the Borrower and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change after the Effective Date in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), (A) there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances, (B) any Lender or its Applicable Lending Office is subjected to any
Taxes, or there shall be a change the basis of taxation of payments to such
Lender (other than with respect to Taxes for which Lenders are indemnified under
Section 2.14 and Excluded Taxes as to both of which Section 2.14 shall govern),
or (C) there shall be imposed, modified or deemed applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate), then the Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender

 

25



--------------------------------------------------------------------------------

for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) that becomes effective after the
Effective Date, or any change in any such existing law, regulation, guideline or
request, affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend hereunder and other
commitments of such type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

(c) Notwithstanding anything to the contrary in this Section 2.11, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.11 for
any amounts incurred more than 270 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 270-day period shall be extended to include the period of such
retroactive effect.

(d) For the avoidance of doubt, for purposes of this Section 2.11, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority ) or the United
States or foreign regulatory authorities (whether or not having the force of
law), in each case pursuant to Basel III, shall in each case be deemed to be a
change in law regardless of the date enacted, adopted, issued, promulgated or
implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such demand
be Converted into a Base Rate Advance and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal

 

26



--------------------------------------------------------------------------------

policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment required to be made by it hereunder, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Agent at the applicable Agent’s Account in same
day funds. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.04(b), 2.11, 2.14 or 8.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment and Assumption, the Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by the Borrower is not made when due hereunder or under the
Note held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate (other than when the
Base Rate is determined by reference to the Federal Funds Rate or the Eurodollar
Rate) shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate and of fees shall be made by the Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such

 

27



--------------------------------------------------------------------------------

payment in full, the Agent may assume that the Borrower has made such payment in
full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Agent, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the higher of (i) the Federal Funds Rate or (ii) the cost of funds
incurred by the Agent in respect of such amount.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all Indemnified Taxes. If the
Borrower shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed as a result of an assignment (other than an
assignment that occurs as a result of the Borrower’s demand) or participation
(hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Indemnified Taxes or Other Taxes imposed on
or paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor. The
written demand shall include the original or a copy of a receipt or a demand
issued by the relevant governmental authority evidencing such payment or
demanding such payment, together with a certificate setting forth the amount of
such Indemnified Taxes or Other Taxes and, in reasonable detail, the calculation
and basis for such Indemnified Taxes or Other Taxes.

(d) Within 30 days after the date of any payment of Indemnified Taxes by the
Borrower to a governmental authority, the Borrower shall furnish to the Agent,
at its address referred to in Section 8.02, the original or a certified copy of
a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent.

 

28



--------------------------------------------------------------------------------

(e) (i) Each Lender that is a United States person, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assignment and Assumption pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower, shall provide each of the Agent
and the Borrower with two duly completed original Internal Revenue Service Forms
W-9 or any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from United States withholding tax on
payments pursuant to this Agreement or the Notes. For purposes of this
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

(ii) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower, shall provide each of the Agent and the Borrower with two duly
completed original Internal Revenue Service Forms W-8BEN-E, W-8ECI or W-8IMY, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes.

(iii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower, at the time or times prescribed by law and at
such time or times reasonably requested in writing by the Borrower, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(f) Should a Lender become subject to Excluded Taxes because of its failure to
deliver a form, certificate or other document described in Section 2.14(e), the
Borrower shall take such steps as the Lender shall reasonably request to assist
the Lender to recover such Excluded Taxes.

(g) Any Lender that is entitled to an exemption from or reduction of withholding
tax imposed by any jurisdiction other than the United States (a “Foreign
Jurisdiction”) with respect to payments under this Agreement shall deliver to
the relevant Borrower (with a copy to the Agent) within 15 Business Days
following receipt of the written notice referred to below, such properly
completed and executed documentation as is reasonably requested by the Borrower
or the Agent in order to permit such payments to be made with the benefit of
such exemption or reduction (and shall make application to the relevant
governmental authority for exemption or reduced rates if it is the party
required by law to do so), provided,

 

29



--------------------------------------------------------------------------------

however, that such Lender has received written notice from the Borrower or the
Agent identifying the requirements for such exemption or reduction, supplying
all applicable documentation and specifying the time period within which
documentation is to be provided under this Section 2.14(g) (or such application
is to be made). Without limiting the Lenders’ obligations under the preceding
sentence, each Lender agrees that it will, without material cost or other
material disadvantage (as determined in such Lender’s good faith judgment),
cooperate with the Borrower to minimize the applicable withholding tax burdens
in such Foreign Jurisdiction. If any Lender becomes subject to any Tax because
it fails to comply with this Section 2.14(g), the Borrower shall take such steps
as such Lender shall reasonably request to assist such Lender to recover such
Tax. The Agent agrees that it will provide administrative and ministerial
assistance to each relevant Borrower with respect to any payments made by the
Borrower to the Lenders, and the calculation, reporting, withholding and
remitting of any Taxes imposed by such Foreign Jurisdiction to the appropriate
governmental authority. Notwithstanding the foregoing, (i) the Borrower shall
retain primary responsibility for ascertaining the requirements of applicable
law and providing to the Lenders the written notice described in the first
sentence of this Section 2.14(g), and (ii) no failure by the Agent to meet any
obligations under this Section 2.14(g) shall operate to excuse the Borrower from
its obligations to the Lenders under this Section 2.14(g). In all events, as
between the Borrower and the Agent, the Borrower shall make all final decisions
concerning whether payments to a Lender are subject to any withholding.

(h) If the Agent or a Lender (or an assignee) determines, in its reasonable
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund plus any interest received from the governmental
authority, to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.14 with respect
to the Indemnified Taxes or the Other Taxes giving rise to such refund), net of
all out-of-pocket expenses of the Agent or such Lender (or assignee).

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

30



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time hereunder, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries, including the repayment
of existing Debt.

 

31



--------------------------------------------------------------------------------

SECTION 2.18. [Reserved].

SECTION 2.19. [Reserved].

SECTION 2.20. Defaulting Lenders. (a) [Reserved]

(b) [Reserved].

(c) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.20, performance by the
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

(d) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Ratable Share, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

(e) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, commitment fees or other amounts received by the
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) shall
be applied at such time or times as may be reasonably determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent; third, if so reasonably determined by the
Agent and the Borrower, to be held in a pledged account and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the

 

32



--------------------------------------------------------------------------------

principal amount of any Advance in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Advances were made at a
time when the applicable conditions set forth in Article III were satisfied or
waived, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of such Defaulting Lender and provided further that any amounts
held as cash collateral for funding obligations of a Defaulting Lender shall be
returned to such Defaulting Lender upon the termination of this Agreement and
the satisfaction of such Defaulting Lender’s obligations hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.20 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

SECTION 2.21. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 2.11, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.21(a), or if any Lender is a Defaulting Lender or a Lender that does
not approve any consent, waiver or amendment that (i) requires the approval of
all affected Lenders in accordance with the terms of Section 8.01 and (ii) has
been approved by the Required Lenders (a “Non-Approving Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.11 or Section 2.14) and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Agent shall have received the assignment fee (if any) specified in
Section 8.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

33



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on the first date (the “Effective Date”) on which the following
conditions have been satisfied:

(a) Except for the Disclosed Matters, no Material Adverse Change shall have
occurred and be continuing since December 31, 2015.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) except for the Disclosed
Matters, could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(c) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(d) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent
(but not other Lenders)) required to be paid by it.

(e) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

 

34



--------------------------------------------------------------------------------

(f) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the board of directors or other
governing body of the Borrower approving this Agreement and the Notes, and of
all documents evidencing other necessary corporate or similar action and
governmental approvals, if any, with respect to this Agreement and the Notes to
be delivered by it.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes to be delivered by it and the
other documents to be delivered hereunder.

(iv) Favorable opinions of (A) Nixon Peabody LLP, counsel for the Borrower, and
(B) Don H. Liu, General Counsel of the Borrower, substantially in the form of
Exhibits D-1 and D-2 hereto, respectively.

SECTION 3.02. [Reserved].

SECTION 3.03. Conditions Precedent to Each Borrowing and Extension Election. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
and each extension of the Maturity Date pursuant to Section 2.06 shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing or the Extension Election (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing or Extension Election and the acceptance by the Borrower of
the proceeds of such Borrowing or such extension shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such extension such statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct on and as
of such date (except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true on and as of such earlier date), before and
after giving effect to such Borrowing or such extension and to the application
of the proceeds therefrom, as though made on and as of such date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such extension or from the application of the proceeds therefrom,
that constitutes a Default.

 

35



--------------------------------------------------------------------------------

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is duly organized, validly existing and in good standing (to
the extent such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate or similar powers, have
been duly authorized by all necessary corporate or similar action, and do not
contravene (i) the Borrower’s organizational documents or by-laws, (ii) any law
applicable to the Borrower or (iii) any indenture or other agreement governing
Debt or other material agreement or other instrument binding upon the Borrower,
any of its Subsidiaries or any of their properties, or give rise to a right
thereunder to require the Borrower or any of its Subsidiaries to make any
payment thereunder.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes to be delivered by it, except as have been obtained or
made and are in full force and effect or where the failure to obtain the same
would not have a Material Adverse Effect.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes to which it is a party, when delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

36



--------------------------------------------------------------------------------

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2015, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants, copies of which have been furnished to each Lender, fairly present
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such date and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied. Except for the Disclosed
Matters, no Material Adverse Change has occurred and is continuing since
December 31, 2015.

(f) There is no pending or, to the Borrower’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) except for the
Disclosed Matters, could reasonably be expected to result in a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement or any Note or the consummation of the transactions contemplated
hereby.

(g) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 5.02(a) or 5.02(d) or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 6.01(d) will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) No information, exhibit or report furnished by or on behalf of the Borrower
to the Agent or any Lender in connection with the negotiation and syndication of
this Agreement or pursuant to the terms of this Agreement (as modified or
supplemented by other information so furnished, when taken together as a whole
and with the Disclosed Matters) contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading in any material respect, provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time, it being recognized by the Agent and the Lenders that such projections as
to future events are not to be viewed as facts and that actual results during
the period or periods covered by any such projections may differ from the
projected results and that such differences may be material.

 

37



--------------------------------------------------------------------------------

(j) The Borrower has implemented and maintains in effect policies and procedures
developed in accordance with standard industry practice and designed to
reasonably ensure compliance by the Borrower, its Subsidiaries and their
respective officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and, to the knowledge of the Borrower, their respective employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or any of their
respective officers, or (b) to the knowledge of the Borrower, their respective
employees or any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

(k) The Borrower is not an EEA Financial Institution.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except where failures to do so, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim (x) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained or (y) as
to which failure to make payment could not reasonably be expected to result in a
Material Adverse Effect.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the extent it
determines in its good faith reasonable business judgment that such insurance is
consistent with prudent business practice.

 

38



--------------------------------------------------------------------------------

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
foregoing shall not prohibit (i) any merger or consolidation permitted under
Section 5.02(b) or any liquidation or dissolution of any Subsidiary, or (ii)
failures (other than with respect to the existence of the Borrower) that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof (other than financial advisors or similar persons), to
examine and make abstracts from the records and books of account of, and visit
the properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants (in the presence of the officers of the Borrower or such
Subsidiary); provided that (a) except as provided in Section 8.04 hereof, any
inspection by any Lender or the Agent or any such representative shall be at
such Lender’s or the Agent’s own expense, as applicable, (b) the Lenders shall
coordinate the timing of their inspections and provide reasonable notice thereof
and (c) unless an Event of Default shall have occurred and be continuing, such
inspections, visitations and/or examinations shall be limited to once during any
calendar year for each Lender.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made in
a manner sufficient to enable the Borrower to prepare consolidated financial
statements in accordance with GAAP.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where all failures to do so could not reasonably
be expected to have a Material Adverse Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Wholly-Owned
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms no less favorable in any
material respect to the Borrower or such Subsidiary than it would obtain in its
good faith judgment in a comparable arm’s-length transaction with a Person not
an Affiliate, except for: (i) transactions between the Borrower and its
Subsidiaries or between the Borrower’s Subsidiaries; (ii) any compensation or
similar arrangements approved by the board of directors or other governing body
of the Borrower or the respective Subsidiary or entered into in the ordinary
course of business; (iii) issuances of Equity Securities of the Borrower; (iv)
transactions existing on the Effective Date; and (v) transactions with Fuji
Xerox, any Finance SPE or any Subsidiary, joint venture or other arrangement
created in connection with any Third-Party Vendor Financing Program or any other
receivables financing, and the provision of billing, collection and other
services in connection with the foregoing.

 

39



--------------------------------------------------------------------------------

(i) Reporting Requirements. Furnish to the Agent for distribution to each
Lender:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by a Financial Officer as having been
prepared in accordance with GAAP and a certificate of a Financial Officer (x)
certifying whether or not any Responsible Officer has knowledge as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (y) setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
without qualification by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing and a certificate of a Financial
Officer (x) certifying whether or not any Responsible Officer has knowledge as
to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (y) setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;

(iii) promptly after a Responsible Officer has knowledge of the occurrence of
each Default continuing on the date of such statement, a statement of a
Financial Officer setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;

(iv) promptly after the filing thereof, copies of all periodic reports, proxy
statements and current reports on Form 8-K that the Borrower files with the SEC;

(v) promptly after a Responsible Officer has knowledge of the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f); and

(vi) such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries, or regarding
compliance with this Agreement, as any Lender through the Agent may from time to
time reasonably request;

 

40



--------------------------------------------------------------------------------

The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (i), (ii), (iv) and (v) of this
Section 5.01(i), when (A) such SEC filings, financials or other information have
been posted on the Internet website of the SEC (http://www.sec.gov) or on the
Borrower’s own internet website as previously identified to the Agent and
Lenders and (B) the Borrower has notified the Agent by electronic mail of such
posting. If the Agent or a Lender requests such SEC filings, financial
statements or other information to be delivered to it in hard copies, the
Borrower shall furnish to the Agent or such Lender, as applicable, such
statements accordingly, provided that no such request shall affect that such SEC
filings, financial statements or other information have been deemed to have been
delivered in accordance with the terms of the immediately preceding sentence.

(j) Covenant to Guarantee Obligations. (i) On any date after the Effective Date
that any Domestic Subsidiary incurs any Debt of the types described in clause
(g) or (h) of the definition of “Debt” in respect of Guaranteed Debt (as defined
in the definition of “Debt”) for borrowed money of the Borrower having an
outstanding principal amount of more than $100,000,000, or (ii) on any date
after the Effective Date following a written request by the Borrower to the
Agent stating the Borrower’s intention to add a Guarantor hereunder, then the
Borrower shall, at its own expense:

(A) promptly and in any event within 10 Business Days after such incurrence,
cause each such Domestic Subsidiary to duly execute and deliver to the Agent a
guaranty, in form and substance reasonably satisfactory to the Agent,
guaranteeing the obligations of the Borrower under this Agreement and the Notes
(x) in the case of clause (i) above, to the same extent as such Domestic
Subsidiary guarantees such Guaranteed Debt for borrowed money of the Borrower,
or (y) in the case of clause (ii) above, pursuant to a guaranty that is
substantially similar to Article VII hereof and in form and substance reasonably
satisfactory to the Agent; and

(B) upon the request of the Agent in its sole discretion, deliver to the Agent
within 30 days after such request a signed copy of a favorable opinion,
addressed to the Agent and the Lenders, of counsel for such Domestic Subsidiary
reasonably acceptable to the Agent as to such guaranties, guaranty supplements,
being legal, valid and binding obligations of each Domestic Subsidiary party
thereto enforceable in accordance with their terms.

provided, however, that any guaranty by a Domestic Subsidiary shall be
terminated upon the request of the Borrower delivered to the Agent, provided
that any guaranty delivered in accordance with Section 5.01(j)(i) shall be
terminated only upon delivery by the Borrower to the Agent of evidence of (x)
the payment in full and satisfaction of all of the obligations relating to the
Guaranteed Debt for borrowed money of the Borrower that caused the incurrence of
Debt by such Domestic Subsidiary or (y) the release and discharge in full of the
guaranty in respect of such Guaranteed Debt.

 

41



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Material
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Material Subsidiaries to assign, any right to receive income, in each
case to secure Debt of any Person, other than:

(i) Permitted Liens;

(ii) (x) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto and (y) other Liens existing on the Effective Date that secure
Debt existing on the Effective Date the aggregate outstanding principal amount
of which does not exceed $50,000,000;

(iii) Liens under any Qualified Receivables Transaction or Third-Party Vendor
Financing Programs;

(iv) purchase money Liens upon or in any real property, equipment or any fixed
or capital assets acquired or held by the Borrower or any Material Subsidiary to
secure the purchase price of such property, equipment or assets or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of such property, equipment or assets, in each case created
within 180 days of any such acquisition or the completion of such construction
or improvement, or Liens existing on such property, equipment or assets at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property), or Liens securing capital lease obligations;

(v) any Lien existing on any property before the acquisition thereof by the
Borrower or any Subsidiary of the Borrower, and Liens on property of a Person
existing at the time such Person is merged into or consolidated with the
Borrower or any Subsidiary of the Borrower or becomes a Material Subsidiary of
the Borrower; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary;

(vi) other Liens securing Debt which does not exceed (without duplication) at
the time such Lien is created an aggregate principal amount of $500,000,000
outstanding, provided that Liens permitted under this clause (vi) together with
Debt permitted under Section 5.02(c)(viii) below shall not exceed (without
duplication) an aggregate principal amount of $750,000,000 at any time
outstanding;

(vii) the replacement, extension or renewal of any Lien permitted by
clause (ii), (iv) or (v) above upon or in the same property theretofore subject

 

42



--------------------------------------------------------------------------------

thereto, provided that the replacement, extension or renewal of the Debt secured
thereby shall have occurred without any (A) increase in the amount thereof other
than to finance fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement, or (B) change in any direct or contingent
obligor thereunder;

(viii) Liens securing Debt owing to the Borrower or any of its Subsidiaries;

(ix) Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business securing obligations under Hedge
Agreements designed solely to protect the Borrower or any of its Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities;

(x) Liens in favor of customs and revenue authorities arising in the ordinary
course of business and as a matter of law to secure payment of customs duties in
connection with the importation of goods;

(xi) Liens consisting of any rights retained by a seller or shipper of goods in
such goods prior to receipt of payment therefor during the shipment of such
goods from the seller to the buyer;

(xii) Liens consisting of the rights of consignors of goods, whether or not
perfected;

(xiii) Liens in favor of lessors securing obligations (not constituting Debt)
under operating leases;

(xiv) any financing statement reflecting a security interest that would
otherwise be permitted under this Section 5.02(a); and

(xv) Liens on the assets of Spin-Co or a Subsidiary thereof, including the
proceeds of any Debt permitted under Section 5.02(c)(xv), securing any such
Debt.

(b) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Material Subsidiaries to do so, except:

(i) mergers between the Borrower and its Subsidiaries in which the Borrower is
the surviving entity;

(ii) mergers between Subsidiaries of the Borrower;

(iii) mergers with a third-party in which the Borrower is the surviving entity
or where the surviving entity is, or becomes, a Subsidiary of the Borrower;

 

43



--------------------------------------------------------------------------------

(iv) mergers of a Subsidiary of the Borrower with a third-party as part of a
sale or other disposition of all or any part of such Subsidiary not prohibited
by Section 5.02(d); and

(v) liquidations of any Subsidiary of the Borrower;

provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would result therefrom.

(c) Subsidiary Debt. Permit any of its Wholly-Owned Subsidiaries that are not
Guarantors to create or suffer to exist any Debt, other than:

(i) Debt in connection with Qualified Receivables Transactions and Third-Party
Vendor Financing Programs;

(ii) Debt existing on the Effective Date;

(iii) Debt owed to the Borrower or to any Subsidiary of the Borrower;

(iv) Debt (including, without limitation, capital leases) incurred solely for
the purpose of financing the acquisition, construction or improvement of any
real property, business, equipment or fixed or capital asset acquired or held by
the Borrower or any Subsidiary, in each case incurred within 180 days of any
such acquisition, construction or improvement;

(v) Debt secured by Liens permitted under Section 5.02(a)(v) and Debt existing
at the time any Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower;

(vi) Debt incurred by Foreign Subsidiaries for working capital purposes or
otherwise in the ordinary course of business (but excluding, in any event, any
public capital markets Debt);

(vii) Debt in respect of acceptances, letters of credit or similar extensions of
credit that (A) do not support obligations for borrowed money prohibited hereby
and (B) are not drawn upon (or, if drawn upon, are reimbursed within five
Business Days following payment thereof);

(viii) other Debt which, together with Debt secured by Liens permitted under
Section 5.02(a)(vi) above, does not exceed (without duplication) at the time
such Debt is incurred an aggregate principal amount of $750,000,000 outstanding;

(ix) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(x) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business,
provided that such Debt is extinguished within five Business Days of incurrence;

 

44



--------------------------------------------------------------------------------

(xi) Debt under direct or indirect guarantees in respect of, or obligations
(contingent or otherwise) to purchase or acquire, or otherwise to assure a
creditor against loss in respect of, Debt of another Wholly-Owned Subsidiary of
the Borrower not prohibited by this Section 5.02(c);

(xii) Debt extending the maturity of, or refunding or refinancing, in whole or
in part, the Debt existing or permitted to be incurred under clauses (ii), (iv)
and (v) above or Debt incurred by a Finance SPE, provided that such extension,
renewal, refinancing or replacement shall have occurred without (A) increase in
the amount thereof other than to finance fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement, or (B)
unless the Debt extending, renewing, refinancing or replacing secured Debt is
unsecured, any change in any direct or contingent obligor thereunder;

(xiii) Debt under this Agreement and the Notes;

(xiv) Debt of the type permitted to be secured under Section 5.02(a)(ix)
(whether or not secured by Liens); and

(xv) Debt incurred by Spin-Co or a Subsidiary thereof in connection with the
Spin-Off.

(d) Sale of All or Substantially All Assets. Sell, lease, transfer or otherwise
dispose of all or substantially all of its assets, in each case for the Borrower
and the Borrower and its Subsidiaries taken as a whole, except in connection
with (i) a transaction authorized by Section 5.02(b) or (ii) any Qualified
Receivables Transaction or Third-Party Vendor Financing Programs. For the
avoidance of doubt, the Borrower and its Subsidiaries may sell inventory and
excess, damaged, obsolete or worn-out assets, in each case in the ordinary
course of business.

(e) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Material Subsidiaries to enter
into or suffer to exist, any agreement or arrangement limiting the ability of
any of its Material Subsidiaries (x) to create or permit to exist any Lien on
any of its property or (y) to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or make investments in, the
Borrower or any Material Subsidiary of the Borrower (including through a
covenant restricting dividends, loans, asset transfers or investments or a
financial covenant which has the effect thereof), except (i) restrictions,
limitations, conditions and prohibitions existing on the Effective Date, (ii)
restrictions, limitations, conditions and prohibitions under or imposed by any
indenture, agreement or instrument existing on the Effective Date (including
this Agreement) and any similar indentures, agreements or instruments to the
extent such restrictions, limitations conditions and prohibitions are no more
restrictive than those set forth in such existing indentures,

 

45



--------------------------------------------------------------------------------

agreements or instruments, (iii) any agreement in effect at the time a Person
first became a Material Subsidiary of the Borrower, so long as such agreement
was not entered into solely in contemplation of such Person becoming a Material
Subsidiary of the Borrower, (iv) any restrictions consisting of customary
provisions restricting assignment, subletting or other transfers contained in
leases, licenses and joint ventures and other agreements so long as such
restrictions do not extend to assets other than those that are the subject of
such lease, license, joint venture or other agreement, (v) restrictions with
respect to any asset or Subsidiary of the Borrower pending the close of the sale
of such asset or such Subsidiary, (vi) any restriction or encumbrance on the
transfer of any assets subject to the Liens permitted by Section 5.02(a), (vii)
any restriction or encumbrance imposed by applicable law, regulation, court
order, rule or decree (including at the direction of any regulatory agency or
department), or (viii) restrictions, limitations, conditions and prohibitions
imposed in respect of the types of assets subject to, and any other restrictions
consisting of customary provisions in connection with, any Third-Party Vendor
Financing Program or any Qualified Receivables Transaction.

(f) Change in Nature of Business. Engage, together with its Wholly-Owned
Subsidiaries (other than IP Companies), in any business as their principal lines
of business, taken as a whole, other than the principal lines of business
engaged in by the Borrower and its Subsidiaries, taken as a whole, on the
Effective Date and similar or related businesses. For purposes of the foregoing,
“IP Company” means any Person, whether now existing or hereafter formed, in
which the Borrower or any of its Wholly-Owned Subsidiaries owns or acquires any
Equity Interests, which Person has, as its sole primary business, one or more of
the following: (i) research and development, (ii) the generation or management
of intellectual property, (iii) the commercialization or maximization of the
value of intellectual property developed by or transferred to such Person by the
Borrower or one or more of its Wholly-Owned Subsidiaries, and (iv) activities
incidental thereto.

(g) Use of Proceeds. Request any Borrowing, or knowingly use, or permit its
Subsidiaries or its or their respective directors, officers, employees and
agents to knowingly use, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in material violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the material
violation of any Sanctions applicable to any party hereto.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will, with respect
to each Fiscal Quarter occurring after the Effective Date:

(a) Leverage Ratio. Maintain a ratio of Debt for Borrowed Money as of the end of
such Fiscal Quarter to Consolidated EBITDA for the period of four Fiscal
Quarters then ended of not greater than 3.75:1.

(b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA to
Consolidated Interest Expense, in each case for the period of four Fiscal
Quarters then ended of not less than 3.00:1.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within five Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or in connection
with this Agreement shall prove to have been incorrect in any material respect
when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to the Borrower), (h),
(i)(iii) or (i)(v), 5.02 or 5.03, (ii) the Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(i)(i), (ii),
(iv) or (vi) if such failure shall remain unremedied for five Business Days
after written notice thereof shall have been given to the Borrower by the Agent
at the request of any Lender, or (iii) the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Agent at the request of any Lender; or

(d) The Borrower or any of its Wholly-Owned Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount, or net obligations in respect of Hedge Agreements, of at least
$100,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Wholly-Owned Subsidiary (as the case may be), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt or Hedge Agreement
obligations and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or Hedge Agreement obligations; or any such Debt or Hedge Agreement
obligations shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a

 

47



--------------------------------------------------------------------------------

regularly scheduled required prepayment or redemption, or in the case of secured
Debt that becomes due as a result of a voluntary sale or transfer of the
property securing such Debt), purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt or Hedge Agreement obligations shall be
required to be made (other than in the case of secured Debt that becomes due as
a result of a voluntary sale or transfer of the property securing such Debt), in
each case prior to the stated maturity thereof; or

(e) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against the Borrower or any of its Wholly-Owned
Subsidiaries and either (i) enforcement proceedings to attach or levy upon any
assets of the Borrower or its Wholly-Owned Subsidiaries shall have been
commenced by any creditor to enforce such judgment or order or (ii) such
judgment or order shall not be discharged and there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be subject to this
Section 6.01(f) to the extent and for so long as (x) the amount of such judgment
or order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (y) such insurer, which
shall be rated at least “A-” by A.M. Best Company, has been notified of, and has
not denied in writing the claim made for payment of, the amount of such judgment
or order; or

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 35% or more of the combined voting power of
all Voting Stock of the Borrower; or (ii) during any period of up to 24
consecutive months, commencing after the date of this Agreement, individuals who
at the beginning of such 24-month period were directors of the Borrower,
together with individuals who were either (x) elected by a majority of the
remaining members of the board of directors of the Borrower, (y)

 

48



--------------------------------------------------------------------------------

nominated for election by a majority of the remaining members of the board of
directors of the Borrower or (z) appointed by directors so nominated, shall
cease for any reason to constitute a majority of the board of directors of the
Borrower; or

(h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
in any year as a result of one or more of the following: (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any
of its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization
or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any

 

49



--------------------------------------------------------------------------------

other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

50



--------------------------------------------------------------------------------

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received notice to the contrary from such
Lender prior to the making of such Advance. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent, in its capacity as such (to the extent not reimbursed by the Borrower),
from and against such Lender’s Ratable Share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

(b) The failure of any Lender to reimburse the Agent promptly upon demand for
its Ratable Share of any amount required to be paid by the Lenders to the Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its Ratable Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Agent for such other Lender’s Ratable Share of such amount. Without prejudice to
the survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. The Agent agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 7.05 that are subsequently
reimbursed by the Borrower.

SECTION 7.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties

 

51



--------------------------------------------------------------------------------

and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Commitments as well as activities as Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

SECTION 7.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, provided that,
unless an Event of Default has occurred and is continuing, such successor Agent
shall be reasonably satisfactory to the Borrower. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and appoint a successor, provided that, unless an Event of
Default has occurred and is continuing, such successor Agent shall be reasonably
satisfactory to the Borrower. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under this Agreement, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder. The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring

 

52



--------------------------------------------------------------------------------

or removed Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder.

SECTION 7.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, as applicable, as the Agent or a Lender hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all affected Lenders, do any of the following: (a) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder; (b) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder
other than in accordance with Section 2.06; (c) increase the Commitments of the
Lenders; (d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder; (e)
release any guarantor from its obligations under its guaranty (except as
expressly provided therein) or (f) amend this Section 8.01; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have the right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(a) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender, (b) the principal amount of any
Advances outstanding to such Defaulting Lender may not be waived, forgiven or
reduced without such Lender’s consent (unless all Lenders affected thereby are
treated similarly) and (c) the final maturity date(s) of such Defaulting
Lender’s Advances or any other extensions of credit or obligations of the
Borrower owing to such Defaulting Lender may not be extended without such
Defaulting Lender’s consent.

 

53



--------------------------------------------------------------------------------

SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower, to it at 45 Glover Avenue, Norwalk, Connecticut 06850,
Attention of Vice President and Treasurer (Telephone No. 203-849-2664);

(ii) if to the Agent, to JPMorgan at 500 Stanton Christiana Road, Ops 2, 3rd
Floor Newark, Delaware 19713, Attention of Loan and Agency Services Group (Fax
No. 1 (302) 634-3301));

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

54



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent and its
Related Parties (collectively, the “Agent Parties”) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Agent Parties have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of the Borrower pursuant to this Agreement or the
transactions contemplated herein which is distributed to the Agent or any Lender
by means of electronic communications pursuant to this Section, including
through the Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
documented reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all out-of-pocket costs and expenses of the Agent and the Lenders, if
any, in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, reasonable fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement of rights under this Section 8.04(a).

 

55



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses (other than lost profits), liabilities and documented
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
Notes, this Agreement, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Borrower or any of its
Subsidiaries or any Environmental Action relating in any way to the Borrower or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.21 or (ii) as a result of a payment or Conversion pursuant
to Section 2.08, 2.10 or 2.12, the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses (other than lost profits), costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

 

56



--------------------------------------------------------------------------------

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (b) (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower or the Borrower against any and all of the obligations of the
Borrower or the Borrower now or hereafter existing under this Agreement to such
Lender and the Note held by such Lender, whether or not such Lender shall have
made any demand under this Agreement or such Note and although such obligations
may be unmatured. Each Lender agrees promptly to notify the Borrower or the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each of the Lenders (and any other
attempted assignment or transfer by any party hereto shall be null and void).

SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

57



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

 

58



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the

 

59



--------------------------------------------------------------------------------

Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person) or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 7.05 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
8.01 that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.11, 8.04(c) and 2.14 (subject to
the requirements and limitations therein, including the requirements under
Section 2.14(e) (it being understood that the documentation required under
Section 2.14(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.21 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a

 

60



--------------------------------------------------------------------------------

Participant’s interest in any commitments, loans or its other obligations under
this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any Company Information (as defined below), except that each of the
Agent and each of the Lenders may disclose Company Information (i) to its and
its affiliates’ employees, officers, directors, agents and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Company Information and instructed to keep such
Company Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 8.08, to any assignee or Participant or prospective assignee or
Participant or to any credit insurance provider, direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(vii) to the extent such Company Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 8.08 by the Agent or such Lender, or (B) is or becomes
available to the Agent or such Lender on a nonconfidential basis from a source
other than the Borrower, the Agent or another Lender, (viii) to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrower received by it from the Agent
or any Lender, (ix) disclosure on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Advances and (x) with the consent of the
Borrower.

For the purposes of this Section, “Company Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Company
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Company Information as such Person
would accord to its own confidential information.

 

61



--------------------------------------------------------------------------------

SECTION 8.09. [Reserved].

SECTION 8.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.12. [Reserved].

SECTION 8.13. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
Notes, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in any
such New York State court or, to the fullest extent permitted by applicable law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction. The Borrower hereby further
irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at its address set forth in
Section 8.02.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

62



--------------------------------------------------------------------------------

SECTION 8.15. No Fiduciary Duties. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Agent, the Lenders and their respective Affiliates, on the other hand, will have
a business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders and or respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

SECTION 8.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

63



--------------------------------------------------------------------------------

SECTION 8.17. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

XEROX CORPORATION By  

 

  Name:     Title:   JPMORGAN CHASE BANK, N.A., as Agent By  

 

  Name:     Title:  

[Xerox Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Lenders

 

JPMORGAN CHASE BANK, N.A., as a Lender By  

 

  Name:   Title: BANK OF AMERICA, N.A. By  

 

  Name:   Title: BNP PARIBAS By  

 

  Name:   Title: By  

 

  Name:   Title: CITIBANK, N.A. By  

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

 

  Name:   Title: By  

 

  Name:   Title:

 

[Xerox Credit Agreement Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By  

 

  Name:   Title: MIZUHO BANK, LTD. By  

 

  Name:   Title:

 

[Xerox Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Name of Initial Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 142,857,142.90   

Bank of America, N.A.

   $ 142,857,142.85   

BNP Paribas

   $ 142,857,142.85   

Citibank, N.A.

   $ 142,857,142.85   

Credit Suisse AG, Cayman Islands Branch

   $ 142,857,142.85   

Goldman Sachs Bank USA

   $ 142,857,142.85   

Mizuho Bank, Ltd.

   $ 142,857,142.85      

 

 

 

Total:

   $ 1,000,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 5.02(a) – Liens Existing as of December 31, 2015

 

Entity

  

Asset Description

  

Debt Description

  

Third Party

   Reported Amount  

DMO

           

LL10421 XEROX PARTICIPACOES LTDA (BRAZIL)

   Deposit on escrow account on banks    Judicial court normally asks for a
guarantee to keep litigation. This guarantee is given through what we call as
“legal deposit”. The company who is litigating has to deposit the amount
litigated on a Brazilian Bank. With this money deposit, the bank opens an escrow
account controlled by the court. Only by judicial order this account may be
moved and when there is a conclusion of the litigation, the judge authorizes the
winner to withdraw the money deposited.    Brazilian Federal Government     
3,902,641   

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Deposit on escrow account on banks    Judicial court normally asks for a
guarantee to keep litigation. This guarantee is given through what we call as
“legal deposit”. The company who is litigating has to deposit the amount
litigated on a Brazilian Bank.With this money deposit, the bank opens an escrow
account controlled by the court. Only by judicial order this account may be
moved and when there is a conclusion of the litigation, the judge authorizes the
winner to withdraw the money deposited.    Brazilian Government      50,390,810
  



--------------------------------------------------------------------------------

Entity

  

Asset Description

  

Debt Description

  

Third Party

   Reported Amount  

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Deposit on escrow account on banks    Judicial court normally asks for a
guarantee to keep litigation. This guarantee is given through what we call as
“labor deposit” claimed from former-employee. Only by judicial order this
account may be moved and when there is a conclusion of the litigation, the judge
authorizes the winner to withdraw the money deposited.    Various single person
     16,152,509   

LL10421 XEROX PARTICIPACOES LTDA (BRAZIL)

   Deposit on escrow account on banks    Judicial court normally asks for a
guarantee to keep litigation. This guarantee is given through what we call as
“labor deposit” claimed from former-employee. Only by judicial order this
account may be moved and when there is a conclusion of the litigation, the judge
authorizes the winner to withdraw the money deposited.    Various single person/
Companies      5,765   

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Deposit on escrow account on banks    Judicial court normally asks for a
guarantee to keep litigation. This guarantee is given through what we call as
“legal deposit”. The company who is litigating has to deposit the amount
litigated on a Brazilian Bank. With this money deposit, the bank opens an escrow
account controlled by the court. Only by judicial order this account may be
moved and when there is a conclusion of the litigation, the judge authorizes the
winner to withdraw the money deposited.    Various single person/ Companies     
1,170,224   

 

2



--------------------------------------------------------------------------------

Entity

  

Asset Description

  

Debt Description

  

Third Party

   Reported Amount  

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Accounts Receivable    Pledged receivables from GDO contracts to cover $R
31.5M (ICMS claim). No cash retention on these contracts    Rio de Janeiro
Government      10,555,851   

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Fixed Assets    Fiscal Guarantee    Brazilian Government      3,189,936   

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Performance Bond    LOC with Banks and Insurance Company to support
performance bond to customer    Aurea Insurance Co / J Malucelli / CHUBB
Insurance      534,201   

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Insurance Bond    Supports taxes claims in order to avoid cash consumption   
CHUBB Insurance      79,888,098   

LL10429 XEROX COMERCIO E INDUSTRIA LTDA

   Letter of Credit    Deposit on file with Banks to support legal claims, in
order to avoid consumption of Cash with deposits.    Mainly Banks as Itau, Citi
and Santander      129,163,178   

North America

           

Xerox Corporation (PS&SCO) (XSSG)

   Project Yankee (warehouse conveyer sys and software)    Capital Lease   
Exel, Inc.      0   

 

3



--------------------------------------------------------------------------------

Entity

  

Asset Description

  

Debt Description

  

Third Party

   Reported Amount  

XSSG Global Purchasing

   Facility and process development    Solid Ink DMU Rollers    ACM      0   

XSSG Global Purchasing

   Facility and equipment    Jupiter Transfix Rollers    Boetcher      0   

XSSG Global Purchasing

   Machining equipment    Jupiter Drums    Floturn      0   

Xerox Corporation (CRE&GS)

   Capital lease of research lab and office building located at 3406 Hillview
Ave. Palo Alto, CA (63652 sq. ft) lease termination date 5/30/2018    Capital
Lease - First mortgage on real property held by Hartford Life Insurance Co.   
Minhill Associates, LP - owner of real property Hartford Life Insurance
mortgagee      1,390,909   

Xerox Corporation (CRE&GS)

   Capital lease on XRX2 building (NY500)    Capital Lease    100 S. Clinton
LLC, a real estate development and property management company      36,401,701
  

Xerox Corporation

   Letter of Credit    Letter of Credit posted with ACE Insurance to guarantee
payments of outstanding WC claims for 2004-2005 years, GL/AL claims for the
2001-2005 years and non-US auto claims    Scotiabank      17,459,835   

Xerox Corporation

   Letter of Credit    Letter of Credit posted with Zurich Insurance to
guarantee payments of outstanding GL/AL/WC claims for the 2000 year and prior;
Letter of Credit posted with ACE Insurance to guarantee payments of outstanding
WC, GL, AL claims    Citibank (unsecured)      1,165,000   

 

4



--------------------------------------------------------------------------------

Entity

  

Asset Description

  

Debt Description

  

Third Party

   Reported Amount  

Xerox Corporation

   Letter of Credit    Letter of Credit posted with Zurich Insurance to
guarantee payments of outstanding GL/AL/WC claims for the 2000 year and prior;
Letter of Credit posted with ACE Insurance to guarantee payments of outstanding
WC, GL, AL claims    Lloyds Bank (unsecured)      26,017,356   

Xerox Corporation

   Letter of Credit    Letter of Credit posted with Zurich Insurance to
guarantee payments of outstanding GL/AL/WC claims for the 2000 year and prior;
Letter of Credit posted with ACE Insurance to guarantee payments of outstanding
WC, GL, AL claims    Deutsch Bank (unsecured)      25,404,328   

XEROX CANADA LTD.

   Security Interest    Registration No. 20120104143417938894    HSBC Bank
Canada      100,000   

Europe

           

LD10469 Xerox N.V.

   Restricted Cash    Lease Guarantee & Performance Guarantee re Govt contracts
(Warrenties against bids)    Government      1,548,655   

Xerox AS (Norway) (Div) LD10485

   Restricted Cash    Employee Income Tax (PAYE)    Handelsbanken      0   

Xerox Bulgaria EOOD (LD10492)

   Restricted Cash    Overdraft/Bank guarantee    Citibank      0   

 

5



--------------------------------------------------------------------------------

Entity

  

Asset Description

  

Debt Description

  

Third Party

   Reported Amount  

Xerox Egypt SAE Marketing Division (LD10565)

   Restricted Cash    Open account with Vendor Finance Partner    Incolease     
566,013   

Xerox Limited - Eurasia Offshore Div (LD10574)

   Restricted Cash    Bank guarantee    Government      0   

LL10331 - Limited Liability Company Xerox (C.I.S.)

   Restricted Cash    Performance Guarantees regarding State Pension Fund
Contract    Russian State Pension Fund      0   

Xerox (Romania) Echipmante Si Servici SA (Div) LD10624

   Restricted Cash    Credit Facility for warranty letters related to bid
participation    Various      261,877   

Xerox Maroc S.A. LL10182

   Property    Local Guaranty    CITIBANK CASABLANCA      18,645   

Xerox Maroc S.A. LL10182

   Property    Local Guaranty    BANQUE CENTRALE POPULAIRE CASABLANCA     
124,046   

Xerox India Ltd LL10357 (F113LIN001-LIINE 001)

   Restricted Cash    Litigation Guarantees per order of Mumbai High Court
against a complaint from CID Mumbai.    Citibank      0   

XCTrading ShenzhenCoLtd LL11440

   Capital    Required to support local Tax payments Etc (per local China law)
   China Construction Bank      3,786               

 

 

           Total    $ 405,415,364               

 

 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

 

U.S.$            Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, XEROX CORPORATION, a New York corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of                     
(the “Lender”) for the account of its Applicable Lending Office on the Maturity
Date or, if applicable, the Extended Maturity Date (each as defined in the
Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate outstanding principal
amount of the Advances made by the Lender to the Borrower, pursuant to the Term
Loan Agreement dated as of March 4, 2016 among the Borrower, the Lender and
certain other lenders parties thereto, and JPMorgan Chase Bank, N.A., as Agent
for the Lender and such other lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Maturity Date or, if applicable, the Extended
Maturity Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance made by the Lender to the Borrower from the date of such Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Advance made by the Lender to the
Borrower are payable in lawful money of the United States of America to the
Agent at its account maintained at 500 Stanton Christiana Road, Ops 2, 3rd
Floor, Newark, Delaware 19713, in same day funds. Each Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

XEROX CORPORATION By  

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                 

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, Delaware 19713

[Date]

Attention: Loan and Agency Services Group

Ladies and Gentlemen:

The undersigned, Xerox Corporation, refers to the Term Loan Agreement, dated as
of March 4, 2016 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $        .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is              month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date (except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true on and as of
such earlier date); and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, XEROX CORPORATION

By

 

 

 

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:  

 

       

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee:  

 

       

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Borrower(s):   Xerox Corporation    4.    Agent:   JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement



--------------------------------------------------------------------------------

5.

  

Credit Agreement:

  The $1,000,000,000 Term Loan Agreement dated as of March 4, 2016 among Xerox
Corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Agent,
and the other agents parties thereto

6.

  

Assigned Interest:

    

 

Assignor

   Assignee    Aggregate Amount of
Commitment/Advances
for all Lenders1      Amount of
Commitment/Advances
Assigned8    Percentage
Assigned of
Commitment/
Advances2     CUSIP
Number       $            $      %          $            $      %          $  
         $      %   

 

[7.

  

Trade Date:

                       ]3

[Page break]

 

1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]4 Accepted:

[NAME OF AGENT], as

Agent

By:  

 

  Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 8.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(i) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 

-1-



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF OPINION OF COUNSEL FOR THE BORROWER

March 4, 2016

JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, Delaware 19713

and each Lender identified on Schedule I hereto

 

  Re: Xerox Corporation/Term Loan Agreement

Ladies and Gentlemen:

We have acted as special counsel to Xerox Corporation, a New York corporation
(the “Company”), in connection with the preparation, execution and delivery of
(a) the Term Loan Agreement dated as of the date hereof (the “Credit
Agreement”), among the Company, the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Agent”), and JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BNP Paribas Securities Corp., Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA
and Mizuho Bank, Ltd., as Joint Lead Arrangers and Joint Bookrunners, and (b)
certain other agreements, instruments and documents related to the Credit
Agreement. This opinion is being delivered pursuant to Section 3.01(f)(iv)(A) of
the Credit Agreement. Capitalized terms used herein and not otherwise defined
herein shall have the same meanings herein as ascribed thereto in the Credit
Agreement.

In our examination we have assumed the genuineness of all signatures including
endorsements, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies. As to any facts
material to this opinion which we did not independently establish or verify, we
have relied upon statements and representations of the Company and their
officers and other representatives and of public officials, including the facts
and conclusions set forth therein.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

(a) an executed copy of the Credit Agreement;

(b) a certificate of Rohit Philip, Vice President and Treasurer of the Company,
dated the date hereof, a copy of which is attached as Exhibit A hereto (the
“Opinion Certificate”); and

(c) such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.



--------------------------------------------------------------------------------

March 4, 2016

Page 4

 

We express no opinion as to the laws of any jurisdiction other than (i) the
Applicable Laws of the State of New York and (ii) the Applicable Laws of the
United States of America (including, without limitation, Regulations U and X of
the Federal Reserve Board).

“Applicable Laws” means those laws, rules and regulations which, in our
experience, are normally applicable to transactions of the type contemplated by
the Credit Agreement, without our having made any special investigation as to
the applicability of any specific law, rule or regulation, and which are not the
subject of a specific opinion herein referring expressly to a particular law or
laws. “Governmental Approval” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
governmental authority pursuant to the Applicable Laws of the State of New York
or the Applicable Laws of the United States of America. “New York UCC” means the
Uniform Commercial Code as in effect on the date hereof in the State of New York
(without regard to laws referenced in Section 9-201 thereof).

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. The Credit Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms under the
Applicable Laws of the State of New York.

2. Neither the execution, delivery or performance by the Company of the Credit
Agreement nor the compliance by the Company with the terms and provisions
thereof will contravene any provision of any Applicable Law of the State of New
York or any Applicable Law of the United States of America.

3. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of the Credit Agreement by the Company or the
enforceability of the Credit Agreement against the Company.

Our opinions are subject to the following assumptions and qualifications:

(a) enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

(b) we have assumed that the Credit Agreement constitutes the valid and binding
obligation of each party to the Credit Agreement (other than the Company)
enforceable against each such other party in accordance with its terms;

(c) we express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party (other than the Company to the
extent expressly set forth herein) to the Credit Agreement with any state,
federal or other laws or regulations applicable to them or (ii) the legal or
regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein);



--------------------------------------------------------------------------------

March 4, 2016

Page 5

 

(d) we express no opinion as to the enforceability of any rights to contribution
or indemnification provided for in the Credit Agreement which are violative of
the public policy underlying any law, rule or regulation (including any federal
or state securities law, rule or regulation);

(e) we express no opinion as to the enforceability of any provision in the
Credit Agreement purporting to prohibit, restrict or condition the assignment of
rights under the Credit Agreement to the extent such restriction on
assignability is governed by the New York UCC; and

(f) we express no opinion with respect to any provision of the Credit Agreement
to the extent it authorizes or permits any purchaser of a participation interest
to set-off or apply any deposit, property or indebtedness with respect to any
participation interest.

In rendering the foregoing opinions, we have assumed, with your consent, that:

(a) the Company is duly organized under the laws of the State of New York;

(b) the Company is validly existing and in good standing as a corporation under
the laws of the State of New York;

(c) the Company has the corporate power and authority to execute, deliver and
perform all of its obligations under the Credit Agreement and the execution and
delivery by the Company of the Credit Agreement and the consummation by the
Company of the transactions contemplated thereby have been duly authorized by
all requisite corporate action on the part of the Company;

(d) the Credit Agreement has been duly executed and delivered by the Company;

(e) the execution, delivery and performance by the Company of any of its
obligations under the Credit Agreement does not and will not conflict with,
contravene, violate or constitute a default under (i) the certificate of
incorporation or the by-laws of the Company; (ii) any lease, indenture,
instrument or other agreement to which the Company or its property is subject,
(iii) any rule, law or regulation to which the Company is subject (other than
the Applicable Laws of the State of New York or Applicable Laws of the United
States of America as to which we express our opinion in paragraph 2 herein) or
(iv) any judicial or administrative order or decree of any governmental
authority; and

(f) no authorization, consent or other approval of, notice to or filing with any
court, governmental authority or regulatory body (other than Governmental
Approvals as to which we express our opinion in paragraph 3 herein) is required
to authorize or is required in connection with the execution, delivery or
performance by the Company of the Credit Agreement or the transactions
contemplated thereby.

We understand that you are separately receiving an opinion with respect to
certain of the foregoing assumptions from Don H. Liu, General Counsel of the
Company, and we are advised that such opinion contain qualifications. Our
opinions herein stated are based on the assumptions specified above and we
express no opinion as to the effect on the opinions herein stated of the
qualifications contained in such other opinions.

This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without our prior written consent, except
that



--------------------------------------------------------------------------------

March 4, 2016

Page 6

 

any assignee that becomes a Lender in accordance with the provisions of Section
8.07 of the Credit Agreement may rely on this opinion as if addressed and
delivered to such assignee on the date hereof; provided that each prospective
assignee or assignee of any Lender may be shown this opinion, except that such
prospective assignee or assignee may not rely on this opinion unless and until
such prospective assignee or assignee becomes a Lender in accordance with the
provisions of Section 8.07 of the Credit Agreement.

 

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS

JPMorgan Chase Bank, N.A.

Bank of America, N.A.

BNP Paribas

Citibank, N.A.

Credit Suisse AG, Cayman Islands Branch

Goldman Sachs Bank USA

Mizuho Bank, Ltd.



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF OPINION OF COUNSEL OF THE COMPANY

March 4, 2016

To the Lenders and Administrative Agent parties to

the Credit Agreement

referred to below

XEROX CORPORATION

Dear Sirs:

The undersigned, an attorney-at-law admitted to practice in the State of New
York, is General Counsel of Xerox Corporation, a New York corporation (the
“Company”). As such I or other lawyers in the Office of General Counsel of the
Company who report directly or indirectly to me (“my reports”) are familiar with
the proceedings taken by the Company in connection with the preparation,
execution and delivery of the Credit Agreement referred to below. This opinion
is furnished to you pursuant to Section 3.01(f)(iv)(B) of the Term Loan
Agreement, dated as of the date hereof (the “Credit Agreement”), among the
Company, the lenders party thereto (the “Lenders”), JPMorgan Chase Bank, N.A.,
as administrative agent for the Lenders (the “Administrative Agent”), and
JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
BNP Paribas Securities Corp., Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA and Mizuho Bank, Ltd., as Joint
Lead Arrangers and Joint Bookrunners. All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

In rendering the opinions set forth herein, either I or my reports have examined
the following:

(1) the Credit Agreement;

(2) the documents relating to the Company furnished pursuant to Section 3.01(f)
of the Credit Agreement, which include the following:

(i) certified copies of (y) the resolutions of the Board of Directors of the
Company approving the Credit Agreement and (z) all documents evidencing other
necessary corporate or similar action and governmental approvals, if any, with
respect to the Credit Agreement; and

(ii) the Restated Certificate of Incorporation and the By-laws of the Company,
each as amended to the date hereof (the “Charter” and the “By-Laws”,
respectively); and

(3) such other documents, agreements and instruments, and such laws, rules,
regulations, orders, decrees, writs, judgments, awards, injunctions, and the
like, as I have deemed necessary as a basis for the opinions hereinafter
expressed.



--------------------------------------------------------------------------------

March 4, 2016

Page 2

 

In the foregoing examination of the documents referred to above, I and my
reports have assumed the authenticity of all such documents submitted to us as
originals, the genuineness of all signatures (other than signatures of the
Company), and the conformity to the originals of such documents submitted to us
as copies. I have relied, as to factual matters, on the documents I and my
reports have examined. I also have assumed that each of the lenders, the
Administrative Agent and the other parties thereto (other than the Company) has
duly executed and delivered, pursuant to due authorization, the Credit
Agreement.

Based upon the foregoing, it is my opinion that:

 

  (i) The Company is duly organized, validly existing and in good standing under
the laws of the State of New York.

 

  (ii) The Company has corporate power and authority to execute, deliver and
perform the Credit Agreement and the consummation by the Company of the
transactions contemplated thereby have been duly authorized by all requisite
corporate or similar action on the part of the Company.

 

  (iii) The Credit Agreement has been duly executed and delivered by the
Company.

 

  (iv) There is no pending or, to my knowledge, threatened action, suit,
investigation, litigation or proceeding affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that purports
to affect the legality, validity or enforceability of the Credit Agreement or
the consummation of the transactions contemplated thereby.

 

  (v) The due authorization, execution or delivery by the Company of the Credit
Agreement, the performance by the Company of its obligations thereunder, the
consummation of the transactions contemplated by the Credit Agreement and the
fulfillment of the terms of the Credit Agreement will not conflict with, result
in a breach of, or constitute a default under the Charter or By-Laws of the
Company or the terms of any indenture or other material agreement or instrument
to which the Company or any of the Company’s subsidiaries is a party or bound,
or any order, decree, judgment or regulation (other than any federal or state
securities or blue sky laws, rules or regulations) known to me to be generally
applicable to the Company or any of the Company’s subsidiaries of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Company or any of the Company’s subsidiaries.

My opinions are subject to the following qualifications:

(a) I am qualified to practice law in the State of New York. The opinions
expressed herein are limited to the law of the State of New York and the Federal
law of the United States.

(b) The opinions expressed herein are given as of the date hereof and I
undertake no obligation and hereby disclaim any obligation to advise you of any
change after the date of this opinion pertaining to any matter referred to
herein.

 

2



--------------------------------------------------------------------------------

March 4, 2016

Page 3

 

This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without my prior written consent, except
that any assignee who becomes a Lender in accordance with the provisions of
Section 8.07 of the Credit Agreement may rely on this opinion as if addressed
and delivered to such assignee on the date hereof; provided that each
prospective assignee or assignee of any Lender may be shown this opinion, except
that such prospective assignee or assignee may not rely on this opinion unless
and until such prospective assignee or assignee becomes a Lender in accordance
with the provisions of Section 8.07 of the Credit Agreement.

 

Very truly yours, Don H. Liu General Counsel

 

3